     Case 1:20-cv-01631-DAD-JLT Document 23 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN ELDON SAYLOR,                                Case No. 1:20-cv-01631-DAD-JLT (PC)

12                        Plaintiff,
                                                         ORDER TRANSFERRING CASE TO THE
13            v.                                         CENTRAL DISTRICT OF CALIFORNIA

14    TORRES, et al.,
15                        Defendants.
16

17           Plaintiff has filed a first amended complaint, (Doc. 22), pursuant to the Court’s screening

18   order, (Doc. 21). The claims in the complaint arose in Riverside County, (see Doc. 22 at 4-7),

19   which is in the Central District of California. At the times relevant to this case, the defendants

20   were employees of the Robert Presley Detention Center in Riverside County. (See id. at 3-4.) The

21   complaint does not indicate where the defendants reside.

22           The federal venue statute provides that a civil action may be brought in “(1) a judicial

23   district in which any defendant resides, if all defendants are residents of the State in which the

24   district is located; (2) a judicial district in which a substantial part of the events or omissions

25   giving rise to the claim occurred . . .; or (3) if there is no district in which an action may otherwise

26   be brought . . ., any judicial district in which any defendant is subject to the court’s personal

27   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

28   ///
     Case 1:20-cv-01631-DAD-JLT Document 23 Filed 07/30/21 Page 2 of 2


 1           Based on the foregoing, this lawsuit should be filed in the United States District Court for

 2   the Central District of California. In the interest of justice, a district court may transfer a

 3   complaint filed in the wrong district to the correct district. 28 U.S.C. § 1406(a). Accordingly, the

 4   Court ORDERS this matter transferred to the United States District Court for the Central District

 5   of California.

 6
     IT IS SO ORDERED.
 7

 8       Dated:       July 29, 2021                            _ /s/ Jennifer L. Thurston
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
